department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date xxxxxx xxxxxx xxxxxx contact person identification_number telephone number employer_identification_number uniform issue list legend a b cc d e e g xxxxxx xxxxxx xxkxxxx xxxxxx xxxkxxkx xxxxxx xxxkxxx date xxxxxx dear this is in response to your ruling_request dated date regarding the effect of on your exempt status under sec_501 of the internal_revenue_code the code and sec_1_170a-9t f and of the federal tax regulations the regulations facts you were established by a certain bank by declaration of trust entitled resolution and declaration the resolution the resolution was amended thereafter but the purposes were not altered and have been the same since your inception your purposes according to the resolution are to assist and promote the welfare of a the residents thereof and those employed therein you were granted exemption from federal income taxes under sec_501 of the code on date there are currently two banks serving as your trustees under the resolution generally the trustee banks accept any gift grant devise or bequest in trust for charitable scientific xxxxxx cultural and educational uses and purposes to assist and promote the welfare of a the residents thereof and those employed therein you have a distribution committee that is tasked with directing the use and application of funds to charitable scientific cultural and educational_purposes that will most effectually accomplish your purposes the distribution committee consists of seven members who are residents of a or its vicinity members of the distribution committee are chosen by the trustees and by an appointing authority the appointing authority is currently comprised of b c the chief volunteer officer of d and e the members of the appointing authority hold their position by virtue of their leadership positions in the local schools charitable and civic organizations and government you wish to amend and restate the resolution to clarify certain matters the changes you wish to make are as follows increasing the size and flexibility of the distribution committee the distribution committee will consist of between seven and nine citizens of the united_states who are well acquainted with the needs of the area that you are designed to serve the number of members will be set by the current_distribution committee by a vote of the majority of the entire distribution committee no decrease in the number of members of the distribution committee shall shorten the term of any incumbent member replacing b with an appointee of f or its successor who shall be a member and duly elected officer of the board_of directors of f or its successor and shall live or work in a or serve on the board_of directors of an organization that is exempt from federal income taxes under sec_501 of the code and principally located in and serving the citizens and needs of a replacing the chief volunteer officer of d with an appointee of d or its successor who shall be a member of and duly elected officer of the board_of directors of d or its successor and shall live or work in a or serve on the board_of directors of an organization that is exempt from federal income taxes under sec_501 of the code and principally located in and serving the citizens and needs of a replacing e with g changing quorum and voting rules to reflect any change in the size of the distribution committee correcting minor grammatical and sentence structure errors ruling requested you have requested the following ruling the proposed changes to the resolution will neither negatively affect your exempt status under sec_501 of the code nor your status under sec_1_170a-9t f and of the regulations xxxxxx law sec_501 of the code in pertinent part exempts from federal_income_tax organizations that are organized and operated exclusively for charitable purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_1_170a-9t f of the regulations states in pertinent part that a community_trust will be considered a publicly_supported_organization even if public support_test if governmental support on a continuous basis sufficient to meet the facts_and_circumstances_test it is organized and operated so as to attract new and additional public or it does not meet a sec_1_170a-9t f iii of the regulations states that one factor in the facts_and_circumstances_test used to determine if an organization is organized and operated so as to attract new and additional public or governmental support on a continuous basis is whether that organization has a representative governing body sec_1_170a-9t f iii of the regulations provides in pertinent part that an organization will be treated as having a representative governing body if instrument or bylaws as a board_of directors board_of trustees etc which is comprised of public officials acting in their capacities as such of individuals selected by public officials acting in their capacities as such of persons having special knowledge or expertise in the particular field or discipline in which the organization is operating or of community leaders such as elected or appointed officials clergymen educators civic leaders or other such persons representing a broad cross-section of the views and interests of the community it has a governing body whether designated in the organization’s governing sec_1_170a-9t f of the regulations indicates that a community_trust generally has a governing body comprised of representatives of the particular community or area benefitted sec_1_170a-9t f of the regulations establishes the requirements for separate funds to be treated as a component part of a community_trust analysis the amendments that you propose to make to the resolution will not change your purposes or activities your exemption under sec_501 of the code is based on your purposes and activities therefore your exemption will not be negatively impacted because of the amendments that you propose to make your distribution committee may become larger because of your proposed amendments the change does not bear on any requirement or factor contemplated by either sec_1 170a- 9t f or of the regulations as a result your status under sec_1_170a-9t f and of the regulations will not be affected by this proposed change xxxxxx the composition of your appointing authority will change because of your proposed amendments to the resolution however your appointing authority will continue to consist of leaders in the community and thus remain representative of the a area as defined in sec_1_170a-9t f iii of the regulations therefore even if your appointing authority were considered a governing body and you failed to meet the public support_test the change in composition of your appointing authority would not negatively impact your status as a publicly supported community_trust under the facts-and-circumstances test of sec_1_170a-9t f and under sec_1_170a-9t f and rulings based on the information submitted we rule as follows the proposed changes to the resolution will neither negatively affect your exempt status under sec_501 of the code nor your status under sec_1_170a-9t f and of the regulations this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice deletions you should follow the instructions in notice if you disagree with our proposed this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter xxxxxx in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore r lieber manager exempt_organizations technical group enclosure notice
